Citation Nr: 1208718	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether a substantive appeal for entitlement to automobile and adaptive equipment or adaptive equipment received on April 21, 2009, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2008 Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) determination that the Veteran did not timely file a substantive appeal following the issuance of a statement of the case with respect to the RO's January 2007 denial of the Veteran's claim for entitlement to automobile and adaptive equipment or adaptive equipment.

In early June 2009, the Veteran participated in an informal hearing before the RO.  Documentation of the hearing is of record.  

In mid-June 2009, the Veteran requested a video hearing at the RO before the Board.  In December 2011, he was notified of a hearing scheduled in January 2012.  The Veteran thereafter failed to appear for the scheduled hearing.  The notice informing the Veteran of his scheduled hearing was not returned as undeliverable.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a rating decision dated in January 2007, the RO denied the Veteran's claim for entitlement to automobile and adaptive equipment or adaptive equipment.  Notice of this decision was mailed to the Veteran on January 31, 2007.

2.  The Veteran filed a notice of disagreement in February 2007.

3.  The RO issued a statement of the case on February 5, 2008.  

4.  The VA Form 9, substantive appeal was received by the RO on April 21, 2008.

5.  A timely request for an extension of the time limit for filing a substantive appeal is not of record.


CONCLUSION OF LAW

The Veteran's April 21, 2008, substantive appeal for the issue of entitlement to automobile and adaptive equipment or adaptive equipment was untimely.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.109(b), 20.200, 20.202, 20.302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, it is the law, and not the facts, that are dispositive of the appeal. Therefore, the duties to notify and assist are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Timeliness of Appeal 

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a veteran needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case (SOC) to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b). 

The Veteran's claim for entitlement to automobile and adaptive equipment or adaptive equipment was denied by the RO in a January 2007 rating decision.  A copy of the decision was mailed to the Veteran on January 31, 2007, and he filed a notice of disagreement in February 2007.  A statement of the case was issued by the RO on February 5, 2008, the cover letter to which stated: 

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  See item 5 of the instructions in VA Form 9, Appeal to the Board of Veterans' Appeals. 

The Veteran contends that on April 1, 2008, he presented his VA Form 9 to an employee of Disabled American Veterans (DAV), his representative.  The Veteran's VA Form 9, substantive appeal and the accompanying explanation of the submission from his DAV representative was date stamped as received by the RO on April 21, 2008. 

Because the SOC was issued or mailed on February 5, 2008, the appeal should have been received by April 6, 2008, which is 60 days after the mailing of the SOC.  See 38 C.F.R. § 20.302(b).  

Because the original determination was mailed on January 31, 2007, that April 6, 2008, date is the latest date.  See 38 C.F.R. § 20.302(b).  April 6, 2008, however, is a Sunday, thus the preliminary due date for the substantive appeal is Monday, April 7, 2008.  See 38 C.F.R. § 20.305(b).  

But where, as here, the postmark on a document is not of record, the postmark date is presumed to be 5 days prior to receipt by VA.  See 38 C.F.R. § 20.305(a).  The appeal was received by VA on Monday, April 21, 2008.  Calculating the postmark date, the first date, April 21, 2008, is excluded; likewise, April 20, and April 19 are excluded from the 5-day period because those dates fall on a Saturday and Sunday.  38 C.F.R. § 20.305(a).  Accordingly, counting 5 days back from Friday, April 18, the date of receipt is Monday, April 14.  Thus, the claimant's appeal was received 7 days after the due date for the appeal, and the Board can find no authority for the proposition that the submission of the substantive appeal to the claimant's representative on or before the due date excuses the claimant from the filing of an untimely appeal.  

The law is clear that a substantive appeal must be filed with the agency of jurisdiction within the appropriate time frame.  The Board is bound by the laws and regulations governing the appellate process.  See 38 C.F.R. § 7104.  It is undisputed that the Veteran did not file a substantive appeal within the 60 days from the date the RO mailed the SOC (which in this case would be February 5, 2008); nor did he request an extension of time to do so.  The record shows that there was no correspondence from the Veteran or his representative before April 21, 2008, that can be construed as a substantive appeal or a request for an extension of time to submit a substantive appeal.  38 C.F.R. § 20.302.  Consequently, the January 2007 rating decision became final when the Veteran did not complete his appeal within the prescribed time, and the appeal must be denied as a matter of law.  38 C.F.R. § 20.1103; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

As such, the Veteran failed to submit a substantive appeal, or a request for an extension of the time limit for filing his substantive appeal, in a timely manner.  See 38 C.F.R. §§ 3.109(b), 20.303.  VA has not waived any issue of timeliness in the filing of the Substantive Appeal in this case, either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  Accordingly, the Board is currently without jurisdiction to consider his claim, and the appeal is dismissed.


ORDER

Having found that a timely substantive appeal was not filed with respect to a January 2007 denial of a claim for automobile and adaptive equipment or adaptive equipment, the claim is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


